Citation Nr: 0905301	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-29 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for bronchial asthma.

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for generalized anxiety 
disorder.

3.	Whether new and material evidence has been received to 
reopen a claim for service connection for a back condition.

4.	Entitlement to service connection for a right ankle 
condition.

(The issue of whether there was clear and unmistakable error 
(CUE) in the December 1994 Board decision that found that new 
and material evidence had not been submitted to reopen the 
Veteran's claim for service connection for a nervous 
condition is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA),  Regional Office (RO), 
in San Juan, Puerto Rico, that denied the above claims.

In November 2005, the Veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  A 
transcript from that proceeding has been associated with the 
claims file.

In September 2008, the Veteran submitted a motion to revise a 
December 1994 Board decision that found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a nervous condition.  See 38 C.F.R. §§ 20.1400 
to 20.1411 (2008).  The motion is addressed in a separate 
Board decision. 

The issue of service connection for a right ankle condition 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bronchial asthma in a decision dated in July 1988.  He was 
notified of this decision by letter dated August 8, 1988.  
The Veteran did not appeal this decision, thus, it became 
final.

2.  Evidence submitted since the July 1988 RO decision does 
not relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim for bronchial asthma.

3.  The RO denied entitlement to service connection for a 
nervous condition in a decision dated in July 1988.  He was 
notified of this decision by letter dated August 8, 1988.  
The Veteran did not appeal this decision, thus, it became 
final.

4.  In a December 1994 decision, the Board determined that 
the Veteran had not submitted new and material evidence 
sufficient to reopen a claim for service connection for a 
nervous condition.  This decision of the Board is final.

5.  In a September 2002 decision, the RO determined that the 
Veteran had not submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a nervous condition.  The Veteran did not 
appeal this decision, thus, it became final.

6.  Evidence submitted since the September 2002 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim for a nervous 
condition.

7.  The RO denied entitlement to service connection for a 
back condition in a decision dated in September 2002.  He was 
notified of this decision by letter dated September 17, 2002.  
The Veteran did not appeal this decision, thus, it became 
final.

8.  Evidence submitted since the September 2002 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim for a back condition.


CONCLUSIONS OF LAW

1.  The unappealed July 1988 RO decision which denied service 
connection for bronchial asthma is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.1103 
(2008).

2.  Subsequent to the July 1988 RO decision, new and material 
evidence to reopen the claim for service connection for 
bronchial asthma has not been received.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2008).

3.  The unappealed September 2002 RO decision which 
determined that the Veteran had not submitted new and 
material evidence with which to reopen the previously denied 
claim for service connection for a nervous condition is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104(a), 20.1103 (2008).

4.  Subsequent to the September 2002 RO decision, new and 
material evidence to reopen the claim for service connection 
for a nervous condition has not been received.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2008).

5.  The unappealed September 2002 RO decision which denied 
service connection for a back condition is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104(a), 20.1103 (2008).

6.  Subsequent to the September 2002 RO decision, new and 
material evidence to reopen the claim for service connection 
for a back condition has not been received.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in July 2004, March 2006, and May 2007 the 
Veteran was notified of the evidence not of record that was 
necessary to substantiate his claims.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

The July 2004 letter provided the Veteran with notice of what 
evidence and information was necessary to reopen his 
previously denied claims and to establish entitlement to the 
underlying claims for the benefit sought on appeal.  Kent v. 
Nicholson, 20 Vet App 1 (2006).  The RO stated that it was 
giving him the opportunity to submit additional evidence or 
request assistance prior to making a decision.  The content 
of the notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the 
letters dated in March 2006 and May 2007.  Adequate notice 
has been provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In the present appeal, because the Veteran's claims are being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the Veteran under the holding in Dingess, 
supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained.  There is no indication of any additional, relevant 
records that the RO failed to obtain.  The Veteran has been 
provided with VA examinations.  In sum, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled and no further action is necessary under the 
mandate of the VCAA.

Reopening service connection claims

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2008).

Service connection for certain chronic disorders, such as 
psychoses, bronchiectasis, and arthritis, may be established 
based on a legal "presumption" by showing that either 
disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran is seeking service connection for a bronchial 
asthma, a nervous condition, and a back condition.  Because 
the issues have been previously finally denied, if new and 
material evidence is presented or secured with respect to the 
claims that have been disallowed, VA shall reopen the claims 
and review the former disposition of the claims.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the Veteran's claim to 
reopen was received in September 2004, the new regulatory 
criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

Bronchial asthma

The Veteran first submitted a claim for service connection 
for bronchial asthma in April 1988.  The evidence of record 
at that time included the Veteran's service medical records 
and post-service VA treatment records.  The medical evidence 
showed that the Veteran had been diagnosed with head colds 
and bronchitis during his period of active duty.  It also 
revealed that the Veteran had been treated for bronchial 
asthma in October 1986, ten years after his separation from 
service.  However, the record did not provide a nexus between 
the Veteran's in-service conditions and his bronchial asthma.  
Therefore, the RO denied the claim.  The Veteran did not file 
a timely appeal to that rating decision.  Hence, the decision 
became a final. 

In September 2004, the Veteran requested that his claim for 
service connection for bronchial asthma be reopened.  He 
submitted a statement wherein he asserted that he had been 
hospitalized with bronchial asthma while on active duty in 
February 1976.  He also submitted VA outpatient treatment 
records dated from September 2004 to November 2004 that show 
he currently had bronchial asthma.  Although the treatment 
records are new because they were not previously submitted to 
agency decision makers, the Board finds that the evidence as 
a whole is not material.  While the Veteran's statement 
suggests that he had bronchial asthma in service, and the VA 
outpatient treatment records suggest that he currently has 
bronchial asthma, the newly submitted evidence does not 
contain a competent medical link between the claimed in-
service asthma attack and the Veteran's current condition.  
The Court has held that additional evidence which consists of 
records of post-service treatment that does not indicate that 
a condition is service-connected, is not new and material.  
See Cox v. Brown, 5 Vet. App. 95, 99 (1993); see also Morton 
v. Principi, 3 Vet. App. 508, 509 (1992) (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service).

Hence, the Board finds that the evidence of record since the 
July 1988 RO rating decision which denied service connection 
for bronchial asthma is not new and material as it does not 
relate to an unestablished fact necessary to substantiate his 
claim.  Thus, the claim for service connection for bronchial 
asthma must remain denied.

Generalized anxiety disorder

The Veteran was originally denied service connection for a 
nervous condition in an April 1988 rating decision by the RO.  
He was notified of this decision by letter dated August 8, 
1988, but did not appeal, thus, it became final.  In a 
December 1994 decision, the Board determined that the Veteran 
had not submitted new and material evidence sufficient to 
reopen a claim for service connection for a nervous 
condition.  Thereafter, in September 2002, the RO determined 
that the Veteran had not submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a nervous condition.  The Veteran did not 
appeal this decision, thus, it became final.

At the time of the September 2002 decision, the record showed 
that the Veteran had been hospitalized and diagnosed with 
anxiety neurosis five months after his separation from 
service.   However, the record indicated that his condition 
and hospitalization were caused by his abuse of alcohol, not 
his period of active service.   

The evidence of record also included VA and private treatment 
records that showed that the Veteran had been diagnosed with 
and treated for paranoid schizophrenia and generalized 
anxiety disorder, an audio cassette that the Veteran claimed 
was a letter to his family that was recorded in March 1975, 
and records from the Puerto Rican Retirement Bureau showing 
that the Veteran had been awarded disability retirement 
pension benefits due to his schizoaffective disorder.  The RO 
in September 2002 determined that there was no credible 
relationship between the Veteran's post-service conditions 
and his period of active service.

The Veteran applied to reopen his service connection claim 
for a nervous condition again in September 2004.   However, 
he has not submitted any new evidence that would indicate 
that his post-service psychiatric conditions were incurred 
during his period of active duty.  VA treatment records from 
November 1990 to October 2004 do not indicate that the 
Veteran's current disorders are related to service.  An 
audiocassette submitted by the Veteran during his November 
2005 RO hearing contains the same information that was of 
record at the time of the most recent September 2002 RO 
decision.  Moreover, statements submitted by the Veteran and 
his representative are cumulative of those considered at the 
time of the last final decision on this issue.

As noted above, additional evidence which consists of records 
of post-service treatment that does not indicate that a 
condition is service-connected, is not new and material.  See 
Cox, 5 Vet. App. at 99; see also Morton, 3 Vet. App. at 509.  
As such, the Board finds that the evidence of record since 
the September 2002 RO rating decision is not new and material 
as it does not relate to an unestablished fact necessary to 
substantiate his claim.  In light of the foregoing, it is the 
determination of the Board that new and material evidence has 
not been submitted.  Thus, the claim for service connection 
for generalized anxiety disorder is not reopened and the 
benefit sought on appeal remains denied.

Back Condition

The Veteran originally submitted a claim for service 
connection for low back pain in October 2001.  The RO denied 
entitlement to service connection for a back condition in 
September 2002, however, he did not appeal the decision, 
thus, it became final.  The evidence of record at that time 
included his service medical records and post-service VA 
treatment records.

VA treatment records dated from January 2000 showed that the 
Veteran had been diagnosed with a chronic, stable, low back 
condition.  The evidence, however, did not indicate that the 
Veteran's back condition was manifested as a result of his 
period of active service.  

The Veteran applied to reopen his service connection claim in 
September 2004.  In support of his application, he submitted 
a statement wherein he asserted that he had  low back pain 
since his period of active service.  He also submitted VA 
outpatient treatment records dated from 2003 to 2004 that 
showed reports of and treatment for low back pain.

Although the VA treatment records submitted are new, the 
Board finds that the evidence submitted is not material 
because it is cumulative and redundant of the evidence of 
record at the time of the September 2002 RO decision.  The 
record in September 2002 demonstrated that the Veteran had a 
back condition that he claimed began in service.  Similarly, 
the new submitted evidence demonstrates that he has a current 
back condition that he claims began in service.  However, the 
newly submitted records do not provide any competent medical 
evidence linking the Veteran's current condition to service.  

As noted above, additional evidence which consists of records 
of post-service treatment that does not indicate that a 
condition is service-connected, is not new and material.  See 
Cox, 5 Vet. App. at 99; see also Morton, 3 Vet. App. at 509.  
As such, the Board finds that the evidence of record since 
the September 2002 RO rating decision is not new and material 
as it does not relate to an unestablished fact necessary to 
substantiate his claim.  In light of the foregoing, it is the 
determination of the Board that new and material evidence has 
not been submitted.  Thus, the claim for service connection 
for a back condition is not reopened and the benefit sought 
on appeal remains denied.


ORDER

New and material evidence not having been submitted, service 
connection for bronchial asthma is denied.

New and material evidence not having been submitted, service 
connection for generalized anxiety disorder is denied.

New and material evidence not having been submitted, service 
connection for a back condition is denied.


REMAND

Unfortunately, appellate review of the Veteran's claim for 
service connection for a right ankle condition at this time 
would be premature.  Although the Board sincerely regrets the 
additional delay, a remand in this matter is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

A review of the Veteran's service treatment records reveals 
that in September 1975, the Veteran reported twisting the 
right ankle.  Physical examination revealed swelling and 
tenderness along the lateral malleolus.  X-rays were within 
normal limits.  The diagnosis was sprain.

A service treatment record dated in January 1976 shows that 
the Veteran was again treated for a sprained right ankle.  
Physical examination revealed swelling and tenderness along 
the lateral malleolus.  X-rays revealed no evidence of a 
fracture, however, there was moderate soft tissue swelling.

Subsequent to service, an X-ray report dated in November 1990 
shows that no bony or joint pathology was found in the right 
ankle.

The Veteran is competent to report the incurrence of a right 
ankle injury in service, as that injury is capable of lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  The Board additionally finds the Veteran's 
statements and testimony in this regard as to the continuity 
of symptomatology to be credible.  To date, no medical 
professional has opined as to the relationship between the 
asserted current right ankle disorder and the two incidents 
of a right ankle sprain sustained during the Veteran's period 
of active service, and the Veteran has not yet been afforded 
a VA examination.  Accordingly, it remains unclear to the 
Board whether the Veteran has a current right ankle 
disability that is related to the injuries sustained in 
service.  As a VA examiner has not yet had the opportunity to 
review the Veteran's claims file and render an opinion as to 
whether the Veteran has a current right ankle disability that 
is related to service, and such a relationship is unclear to 
the Board, a remand for an examination and etiological 
opinion is necessary to adjudicate the Veteran's claim. See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion when it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall schedule the Veteran 
for an appropriate VA orthopedic 
examination in order to determine the 
nature and etiology of any right ankle 
disorder found on examination.  The entire 
claims file and a copy of this Remand must 
be reviewed by the examiner in conjunction 
with conducting the examination.  All 
necessary tests and studies should be 
performed, and all findings must be 
reported in detail.

The examiner should render an opinion as 
to whether any right ankle disorder found 
on examination had its onset during the 
Veteran's period of active service, to 
include the reported inservice incidents 
of a right ankle sprain as set forth 
above.  In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The Veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


